Opinión concurrente y disidente emitida por la Juez
Aso-ciada Señora Naveíra de Rodón,
a la cual se unen el Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Alonso Alonso.
El 28 septiembre de 1987 el Procurador General presentó un informe relacionado con la conducta profesional del abo-gado-notario Luis A. López Olmedo.(1) No existe controver-*277sia en cuanto a los hechos. El propio abogado-notario López Olmedo los expone en comunicación de 24 de agosto de 1987 que sometiera al Procurador General: (2)
El 26 de septiembre de 1986 en Guaynábo, Puerto iüico[,] el suscribiente autorizó como notario un Pagaré Hipotecario al Portador por $113,000.00 con vencimiento a la presentación, . . . garantizado con hipoteca constituida sobre un bien in-mueble . . . propiedad de los deudores Ida Gómez Viuda de Meléndez, Pablo Raúl Meléndez Gómez e Ida Marie Meléndez Gómez, según se expresa en la escritura [Núm.] 20 de igual fecha, lugar y notario, suscrito mediante affidavit número 3708. Tanto en el pagaré como en la escritura se hace constar la comparecencia de Pablo Raúl Meléndez Gómez como me-nor, de 17 años de edad, siendo las demás comparecientes ma-yores de edad. No se obtuvo autorización previa al otorga-miento de la escritura. Sin embargo, ello fue objeto de discu-sión con anterioridad a la firma y acto del otorgamiento de la escritura. Se asesoró a los deudores, estando presente la acre-edora, en sentido de que era imprescindible solicitar dicha au-torización, comprometiéndose la señora Ida Gómez Viuda de Meléndez, madre con patria potestad y custodia, y éste a efec-tuar los trámites judiciales correspondientes para ello. Los documentos se otorgaron para garantizar una obligación pres-tataria pr[ee]xistente y con anterioridad a dicha fecha de los deudores a la acreedora Gloria Valiente Maldonado[,] ... es decir, en dicha fecha no hubo entrega de dinero de clase al-guna. El documento fue presentado al Registro de la Propie-dad y retirado por el suscribiente faltando otros documentos complementarios sobre declaratoria de herederos y planilla de herencia, los cuales no se tenían en el momento de la pre-sentación. (Énfasis suplido.) Exhibit I, págs. 2-3.
*278En esa misma comunicación fijó su posición:
1. En el momento del otorgamiento el suscribiente estaba plenamente convencido de que actuaba correctamente en de-recho.
2. Su criterio rector fue el que aún sin la previa autoriza-ción de ley, el acto del menor al obligarse era convalidable, confirmable o ratificable, subsistiendo la obligación consti-tu[i]da.
3. En el otorgamiento de los citados documentos se ciñó estrictamente a la verdad.
4. El acto no ha causado ni pudo haber causado perjuicio de clase alguna a las partes no habiéndose efectuado reclamo.
5. En su gestión profesional actuó de buena fe.
6. Asumiendo que el suscribiente hubiera cometido un error, el mismo constituye un error razonable de juicio sobre una cuestión jurídica debiéndosele reconocer amplia discre-ción profesional y no constituyendo [sic] tal acto una violación a sus cánones de ética como abogado-notario. Exhibit I, pág. 3.
El 8 de octubre de 1987 le concedimos término al abo-gado-notario López Olmedo para que mostrara causa por la cual no debía ser disciplinado. Éste ha comparecido y, es-tando en posición de decidir, así procedemos a hacerlo sin ulteriores trámites.
En su escrito para mostrar, causa el abogado-notario Ló-pez Olmedo se limita a reiterar los argumentos de derecho que esgrimió en la comunicación que le sometiera al Procu-rador General. Éstos se pueden resumir así: que la falta de autorización judicial no hacía el acto nulo, sino anulable, ya que podía ser “convalidable, confirmable o ratificable [sic]” por el menor al llegar éste a su mayoría de edad, que en este caso, a lo sumo, lo que hubo fue un error de juicio, y que él se circunscribió a la verdad, actuó de buena fe y no causó per-juicio. Por su parte, el Procurador General alega en su in-forme que el pagaré hipotecario al portador y la hipoteca en *279garantía de dicho pagaré, suscritos por el menor, son nulos.(3)
H-I

La enajenación o gravamen que de sus bienes hacen los me-nores no emancipados

AI hablar de enajenación o gravamen de los bienes de los menores de edad, es preciso distinguir entre aquellos con-tratos celebrados por los menores por sí mismos y los que sus padres otorgan a nombre y en representación de ellos. Los últimos están sujetos a una formalidad que no es necesa-ria a los primeros. Veamos.
El Art. 159 del Código Civil, según enmendado, 31 L.P.R.A. see. 616, dispone, en lo pertinente, lo siguiente:
El ejercicio de la patria potestad no autoriza a ninguno de los padres para enajenar o gravar bienes inmuebles de clase alguna, o muebles cuyo valor exceda de dos mil (2,000) dó-lares, pertenecientes al hijo, y que estén bajo la administra-ción de ambos o de cualquiera de ellos, sin previa autoriza-ción de la Sala del Tribunal Superior en que los bienes radi-quen, previa comprobación de la necesidad o utilidad de la enajenación o del gravamen, y de acuerdo con lo dispuesto en la ley referente a procedimientos legales especiales. (Énfasis suplido.)
El citado artículo establece una limitación al ejercicio de la patria potestad por parte de los padres al momento de disponer de aquellos bienes, señalados por el legislador, per-tenecientes a los menores de edad: la necesidad de obtener *280autorización judicial previa. (4) La razón para exigir autoriza-ción judicial radica en el interés de proteger los bienes perte-necientes a los menores. En este sentido nos señala J.M. Castán Vázquez que:
La necesidad de asegurar la conservación del patrimonio de los hijos, mientras están sometidos a la patria potestad, acon-seja la imposición de ciertas limitaciones legales a los actos de enajenación de los bienes que formen parte de dicho patrimo-nio. M. Albaladejo, Comentarios al Código Civil y compila-ciones /orales, 2da ed. rev., Madrid, Ed. Rev. Der. Privado, 1982, T. Ill, Vol. 2, pág. 227.
Se ha señalado que la autorización judicial previa “no es más que una garantía, una medida cautelar y preventiva; en suma, una limitación legal a las facultades de disposición del titular de la patria potestad, conferidas en tanto [actúe como] representante legal de sus hijos, establecida en bene-ficio de los mismos”. J.M. Suárez Sánchez-Ventura y F. Mar-tínez, Los actos de disposición de bienes de menores some-tidos a la patria potestad en el Código Civil, 1981 Rev. Der. Priv. 851, 882 (julio-diciembre 1981). Tratándose de bienes inmuebles, la limitación del Art. 159 del Código Civil, supra, es absoluta. En cuanto a los bienes muebles, se aplica sólo a aquellos “cuyo valor exceda de dos mil (2,000) dólares . . La exigencia de la previa autorización va dirigida expresa-mente a los padres que, en el ejercicio de su patria potestad, contratan a nombre y en representación de sus hijos me-nores de edad.(5)
*281Una lectura detenida del Art. 159 del Código Civil, supra, nos lleva a concluir que ningún contrato otorgado por Un me-nor de edad por sí mismo tiene que cumplir el trámite de la autorización judicial previa.
La autorización, como vimos, se le exige únicamente a los padres con patria potestad. El problema con los menores es de consentimiento y no de autorización. Aquellos contratos otorgados por menores de edad que no tengan suficiente uso de razón y capacidad para discernir se consideran inexis-*282tentes por carecer totalmente de consentimiento. Sin embargo, los otorgados por menores de edad suficiente como para tener uso de razón y “capacidad” para discernir no son nulos sino meramente anulables. En este sentido Puig Bru-tau nos señala lo siguiente:
Las dudas que puedan suscitar los contratos celebrados por menores de edad han de resolverse, según lo que antes hemos visto, teniendo en cuenta que, como dice Castán, “siempre que se trate de menores que tengan uso de razón, el contrato es anuláble y no inexistente, porque una cosa es la falta de consentimiento y otra él consentimiento viciado”. (Énfasis suplido.) J.M. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1978, T. II, Vol. I, págs. 332-333.
Al analizar los problemas suscitados en relación con el consentimiento para contratar, debemos acudir a lo dis-puesto en nuestro ordenamiento.
El Art. 1215 del Código Civil, 31 L.P.R.A. see. 3402, enu-mera las personas que no pueden prestar consentimiento para contratar, entre éstos incluye a “[l]os menores no eman-cipados”. En relación con las incapacidades para contratar que establece el Código Civil, el tratadista Castán Tobeñas nos advierte que éstas no deben confundirse con las prohibi-ciones para contratar:
Las incapacidades son restricciones de la capacidad de obrar o capacidad de ejercicio. Se fundan, pues, en circuns-tancias subjetivas de ciertas personas que obligan a la ley a retardar o suspender por un cierto tiempo, o tiempo indefi-nido, la aptitud para realizar actos jurídicos, remediando en-tre tanto su defecto de capacidad con instituciones o medios supletorios y complementarios. Las prohibiciones (mal lla-madas, por la generalidad de los autores, incapacidades espe-ciales) están fundadas más bien en razones de moralidad. Las primeras restringen él ejercicio del derecho; las segundas, el goce, el derecho mismo. (Énfasis suplido.) J. Castán Tobeñas, Derecho civil español común yforal, lima ed. rev., Madrid, Ed. Reus, 1974, T. III, pág. 447.
*283Por su parte, Manresa y Navarro clasifica las incapaci-dades que establece el Código Civil en dos (2) categorías: las naturales, que “se fundan en la falta de aptitud real para consentir, como la locura y la sordomudez”, y las legales, en las que “la plena capacidad psíquica del individuo aparece limitada por razones de orden familiar, principalmente por consideración a otros derechos que podrían perturbar el li-bre ejercicio de aquélla .... En cuanto a la incapacidad de los menores, su fundamento, y por tanto su grupo, varia según la edad y el consiguiente desarrollo(Énfasis su-plido.) Continúa exponiendo que: “[L]a incapacidad legál suele ser relativa, según que tropiece o no con los derechos en consideración a los cuales se establecen las limitacionés . . . . La falta de consentimiento deí menor, no produce la inexistencia absoluta como la que origina la incapacidad de los locos y sordomudos, habiendo declarado la jurispruden-cia en doctrina reiterada, que al no existir precepto legal alguno que impida a los mayores de edad la ratificación de los contratos o negocios jurídicos celebrados en el momento de su perfección por persona que fuere menor, pueden los menores ratificar los contratos celebrados una vez llegado a la mayoría de edad, ya de manera expresa, o bien tácita-mente dejando pasar el plazo, de cuatro años que él Código civil señala para el ejercicio de la acción de nulidad.” (Én-fasis siiplido.) J.M. Manresa y Navarro, Comentarios al Có-digo Civil español, Madrid, Ed. Reus, 1967, T. VIII, Vol. 2, págs. 537-539.
Puig Brutau, a su vez, citando a Luna, expresa qué la regla para proteger a los menores, establecida en el Art. 1263 del Código Civil español, que equivale al Art. 1215 nues-tro, supra, no “‘comporta que los contratos llevados a cabo por el menor de edad sean completamente nulos, ya que sólo pueden ser objeto de anulación a petición de las personas *284legitimadas para ello’”. Puig Brutau, op. cit., pág. 45. Cón-sono con la doctrina expuesta, en varias ocasiones hemos de-clarado válidos los contratos otorgados por los menores de edad que han representado ser mayores, representación que llevó a las otras partes a confiar en dichos menores y a con-tratar con ellos como si fueran mayores de edad.(6) De otra parte, Diez-Picazo nos indica que “[l]a anulabilidad es me-dida protectora del que ha sufrido un vicio en su voluntad de contratar, o del que contrata siendo así que posee una capaci-dad de obrar restringida (menor . . L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 3ra ed., Madrid, Ed. Tecnos, 1982, Yol. II, pág. 121.
El Art. 1253 del Código Civil, 31 L.P.R.A. see. 3512, dis-pone que el término prescriptive para ejercer la acción de nulidad de los contratos celebrados por menores es de cuatro (4) años contados desde que salieron de la tutela,(7) y el Art. 1254 del Código Civil, 31 L.P.R.A. see. 3513,(8) indica quiénes pueden éjercitar dicha acción.
Por otra parte, cabe señalar que todo negocio jurídico que dependa de su inscripción en el Registro de la Propiedad para quedar constituido será nulo si se incumple con tal re-*285quisito.(9) Esto es así también cuando es otorgado por un menor con edad suficiente para discernir. Más adelante ha-remos referencia a este asunto en particular.
Surge la dificultad consistente en determinar la edad a la cual un menor tiene suficiente uso de razón como para otor-gar un contrato mediante el cual enajene o grave sus bienes.
Algunas jurisdicciones utilizan los términos “púberes” o “impúberes” como lindero de uso de razón o falta de ella en los menores de edad. Así por ejemplo, en Chile se han esta-blecido las edades de catorce (14) años para el varón y doce (12) para las mujeres. En relación con este asunto, el trata-dista Avelino León Hurtado nos indica lo siguiente:
... Son también absolutamente incapaces los impúberes, o sea, “el varón que no ha cumplido catorce años y la mujer que no ha cumplido doce” (art. 26). La ley presume de derecho que un impúber carece de juicio suficiente por falta de desarrollo mental.
La diferencia que se establece entre el hombre y la mujer viene del Derecho Canónico y corresponde a los distintos perí-odos en que se considera adquirida la madurez sexual.
Los actos de los impúberes son absolutamente nulos (art. 1.682, inc. 2°.), no producen ni siquiera obligaciones naturales y no admiten caución (art. 1.447, inc. 2o.). (Escolio omitido.) A. León Hurtado, La voluntad y la capacidad en los actos jurí-dicos, 2da ed., Santiago, Ed. Jur. de Chile, 1963, pág. 400.
En Colombia se le da igual tratamiento en término de la presencia o ausencia de capacidad para contratar. Según in-dica José Ramón Ortega, “[l]a capacidad de ejercicio sí tiene limitaciones y están enumeradas en el artículo 1504 del Có-r *286digo Civil [colombiano]. Se les niega capacidad a los de-mentes, a los impúberes y a los sordomudos que no pueden darse a entender por escrito. Cualquier acto celebrado por alguna de estas personas es nulo, produce nulidad absoluta. Producen nulidad relativa, según el mismo artículo, por ser incapaces, los menores adultos que no han obtenido habili-tación [sic] de edad”.(10)(Énfasis suplido.) J.R. Ortega, Nuli-dades civiles en el derecho colombiano, 2da ed., Bogotá, Ed. Temis, 1977, pág. 24.
En Puerto Rico no se ha establecido estatutariamente una distinción, a base de edades, entre los menores que care-cen totalmente de uso de razón y los que tienen capacidad para discernir, los llamados “menores adultos”. Está fuera del ámbito de la competencia de este Tribunal determinar una edad específica para establecer dicha distinción. Ese asunto le corresponde dirimirlo en su día, de creerlo perti-nente, a la Asamblea Legislativa. Mientras así sucede, y para resolver las controversias que puedan llegar a la aten-ción de este Tribunal, debería tomarse en consideración la totalidad de las circunstancias de cada caso en particular para determinar la ausencia o presencia de capacidad para contratar.
El menor de las postrimerías del siglo veinte (XX) no es ni remotamente el menor contemplado por el legislador deci-monónico al adoptar para Puerto Rico el vigente Código Ci*287vil. Contrario al menor del siglo diecinueve (XIX), el de hoy día tiene accesos, antes insospechados, a la instrucción a través del desarrollo tecnológico, especialmente en el área de las comunicaciones. Esto desemboca en la inevitable rea-lidad de que el menor de nuestros días tenga un grado superior de capacidad y discernimiento, comparado con el que pudo tener el menor del siglo anterior e incluso, el de los primeros decenios del actual.
Lamentablemente, la evolución del proceso legislativo no ha seguido el desarrollo de nuestra sociedad en el ámbito tecnológico que, a su vez, implica transformaciones en el campo de lo valorativo. El derecho positivo ha quedado reza-gado en muchas áreas que inciden en la vida de nuestra so-ciedad. Así sucede, por ejemplo, en lo atinente a los menores, sobre todo en materia del derecho privado.
El caso de autos no versa sobre un contrato otorgado por los padres o un representante del menor a su nombre y sin su conocimiento en cuanto al pagaré hipotecario al porta-dor se refiere. Estamos ante el caso de un menor de diecisiete (17) años de edad, quien ciertamente debe tener más capaci-dad que uno de edad más tierna, y quien comparece perso-nalmente a firmar el pagaré hipotecario con conocimiento de su actuación. No padece de defecto mental alguno y el nota-rio López Olmedo le explicó las consecuencias del negocio jurídico del cual es parte. Tenía capacidad suficiente para discernir en cuanto a la conveniencia del contrato que firmó.
A la luz de lo antes expuesto, podemos concluir que, si bien es cierto que el hecho de que el menor haya compare-cido personalmente a firmar dicho contrato no subsana el defecto del vicio del consentimiento debido a su minoridad, también es cierto que este defecto no implica que el contrato sea nulo ab initio, sino meramente anulable y, por lo tanto, sujeto a una posterior confirmación tan pronto cese la inca-pacidad del menor. En caso de que el menor no haya alean-*288zado su mayoridad, sus padres pueden confirmar el contrato por él. Puig Brutau, op. cih, pág. 45.

II


La necesidad de inscribir una hipoteca en el Registro de la Propiedad

Antes de comenzar a analizar este punto en particular, debemos recordar lo siguiente:
La distinción del notario de tipo latino a la de otro tipo de notario es importante por la función que Ha ejercido y que ejerce aquél en la sociedad. En el notario puertorriqueño se funden dos facetas esenciales en la administración de la jus-ticia, tanto en su función como profesional o técnico conoce-dor del Derecho como en su carácter de funcionario público. Ante su fe notarial se crean los derechos que emanan del trá-fico jurídico de los bienes inmubles.
En esa función el notario puertorriqueño no es abogado de ninguno de los otorgantes, no representa a cliente alguno, re-presenta a la fe pública, representa la ley para todas las partes. La cualidad medular que lo distingue del abogado es su imparcialidad, y en tal condición debe actuar en un plano superior al de las partes„
Es de vital importancia, pues, la elevación del nivel de capa-citación jurídica del notario y su dignificación por la impor-tante función social que despliega en interés de la comunidad puertorriqueña, en esa doble función de profesional del Dere-cho como asesor y consejero legal, árbitro de la ley, asi como en la de instrumentador de los documentos que conllevan los actos y negocios jurídicos a los cuales les da seguridad y cer-teza con su pericia profesional y bajo el manto de la fe pú-blica de la cual es depositario. (Énfasis suplido.) Exposición de Motivos de la Ley Notarial de 1987, Ley Núm. 75 de 2 de julio de 1987, Leyes de Puerto Rico de 1987, págs. 262-263.
Como “profesional o técnico conocedor del derecho”, el abogado-notario López Olmedo sabía que la hipoteca que otorgó era nula y que no se podía inscribir, pues por impera-tivo de la Ley Hipotecaria y del Registro de la Propiedad *289debió haberse obtenido la autorización judicial correspon-diente. Art. 182 de la Ley Hipotecaria y del Registro de la Propiedad, Ley Núm. 198 de 8 de agosto de 1979 (30 L.P.R.A. see. 2601). También era consciente que “la garantía de un crédito personal no se constituye en garantía real —hipoteca— hasta que es inscrita en el Registro”. Rosario Pérez v. Registrador, 115 D.P.R. 491, 493 (1984). El Art. 1774 del Código Civil dispone:
Además de los requisitos exigidos en la see. 5001 de este título es indispensable, para que la hipoteca quede válida-mente constituida, que el documento en que se constituya sea inscrito en el registro de la propiedad. 31 L.P.R.A. see. 5042.
Véanse, además: J. Credit, Inc. v. Ramírez, 113 D.P.R. 181 (1982); Liechty v. Descartes Saurí, 109 D.P.R. 496 (1980); Gaztambide v. Sucn. Ortiz, 70 D.P.R. 412 (1949); Beiró v. Vázquez, 52 D.P.R. 601 (1938); J. Puig Brutau, Fundamentos del Derecho Civil, 2da ed., Barcelona, Casa Editorial Bosch, 1974, T. Ill, Yol. III, pág. 61; J.L. Lacruz Berdejo y F.A. Sancho Rebullida, Derecho Inmobiliario Registrad, Barcelona, Librería Bosch, 1968, pág. 131 y ss.
El Art. 188 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2607, a su vez dispone:
Para que las hipotecas voluntarias queden válidamente constituidas se requiere:
Primero: Que se hayan acordado en escritura pública.
Segundo: Que la escritura se haya inscrito en el Registro de la Propiedad.
En reiteradas ocasiones hemos dicho que “[l]a función del notario trasciende el acto externo de la legalización de unas firmas”. In re Meléndez Pérez, 104 D.P.R. 770, 775 (1976); In re Ramos Meléndez y Cábiya Ortiz, 120 D.P.R. 796 (1988). El notario que autoriza una hipoteca no puede hacer caso omiso de un hecho que hace que el documento que está otor-gando no pueda inscribirse en el Registro de la Propiedad, *290ya que si no se puede inscribir, no se está constituyendo en realidad una hipoteca. El hecho de que los otorgantes insis-tan en que bajo estas condiciones el notario otorgue “una hipoteca”, no justifica el que éste acceda a tal solicitud. Des-pués de todo, el notario no es abogado de los otorgantes, no representa a cliente alguno, su deber es para con la fe pú-blica y representa la ley para todas las partes.
HH hH

Conclusión

El contrato principal (Pagaré Hipotecario al Portador) autorizado por el licenciado López Olmedo es meramente anulable y sujeto a la confirmación del menor Pablo Raúl Me-léndez Gómez al llegar a la mayoridad, o si aún es menor de edad, por sus padres con la previa autorización judicial. No así la escritura de Hipoteca en Garantía del Pagaré al Porta-dor que, de acuerdo con lo antes expresado, es completa-mente nula y carente de impacto registral.
A tenor con las normas de derecho y ética que hemos reseñado, no cabe duda que el abogado-notario López Ol-medo no actuó con el debido cuidado y rigor al ejercer la función notarial. Los hechos, sin embargo, también demues-tran que no medió de su parte mala fe ni intención de enga-ñar, que no hubo ánimo de lucro personal en la conducta ob-jeto del informe, que en los documentos otorgados se hizo constar la verdad, y que las partes no han sufrido perjui-cio.(11)
Tomando en consideración todas estas circunstancias ate-nuantes, estamos de acuerdo con la sentencia que amonesta al abogado-notario López Olmedo y le apercibe que en el fu-*291turo deberá observar con mayor rigor los preceptos nota-riales. In re Ramos Meléndez y Cabiya Ortiz, supra. Además, le ordenaríamos que, de confirmarse el contrato principal, au-torice una nueva escritura de constitución de hipoteca libre de defectos que impidan su inscripción en el Registro de la Pro-piedad.
—O—

(1) Dicho informe se presentó en cumplimiento de nuestra Resolución de 11 de junio de 1987:
“Vista la orden y demás documentos enviados por el Hon. Enrique Rivera *277Santana, Juez del Tribunal Superior, Sala de Bayamón, [Gloria Valiente Maldonado v. Ida Gómez Vda. de Meléndez, etc., Civil Núm. CS87-1723 (506); Acción para el perfeccionamiento de escritura y devolución de dinero], se refiere el asunto a la Oficina del Procurador General para que éste realice una investigación sobre el mismo y rinda un [i]nforme a este Tribunal....”


(2) En su informe, el Procurador General no cuestiona esta versión de los hechos; se limita a argumentar los planteamientos de derecho.


(3) En la escritura hipotecaria compareció el menor Pablo Raúl Meléndez Gómez por sí y, además, aparece su madre con patria potestad y custodia, quien compareció a representarlo. En el pagaré hipotecario compareció el menor por sí. No surge que su madre lo representara en este documento.


(4) Los Arts. 614-616 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sees. 2721-2723, establecen el procedimiento a seguir para obtener la “autorización judicial para actos referentes a menores o incapaces o a sus bienes” y el alcance de la sentencia que concede dicha autorización. ,


(5) Puede plantearse que, a la luz del Art. 4 del Código Civil, 31 L.P.R.A. see. 4, el no obtener los padres la previa autorización judicial, según lo establece el Art. 159 (31 L.P.R.A. see. 616), hace nulo el acto de gravamen o enajenación de *281bienes de un menor por no cumplir con lo dispuesto en la ley. Sin embargo, esta visión, que responde a una aplicación rígida del derecho, ha ido evolucionando para dar paso a otra más dinámica que atempera las exigencias legales a los cambios que paulatinamente se operan en nuestra sociedad.
En este sentido, la S. de 19 de octubre de 1944, Núm. 1176, del Tribunal Supremo de Españá estableció que:
“... el artículo 4.°, aparte de que se limita a formular un principio jurídico de gran generalidad ... no ha de ser interpretado con criterio rígido sino, como sugiere la doctrina científica, con criterio flexible y teniendo en cuenta que no es preciso que la validez de los actos contrarios a la Ley sea ordenada de modo expreso y textual, sin que quepa pensar que toda disconformidad con uná ley cualquiera o toda omisión de formalidades legales, que pueden ser meramente accidentales con relación al acto de que se trate, haya siempre de llevar consigo la sanción extrema de la nulidad ....” (Énfasis en el original suprimido.) XI Repertorio de Jurisprudencia 664, 666.
Véanse además: S. de 8 de abril de 1958, Núm. 1467, XXV Repertorio de Jurisprudencia 949-960; S. de 27 de abril de 1970, Núm. 2046, XXXVII Reperto-rio de Jurisprudencia 1384-1386. M. Albaladejo, Coméntanos al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1978, T. I, pág. 111.
El hecho de que no se obtenga la autorización judicial previa no conlleva que, sin más, el acto jurídico efectuado sea siempre nulo o inexistente.
Algunos casos resueltos por este Tribunal podrían prestarse para crear dudas con respecto a lo antes expuesto. Sin embargo, un análisis de los mismos nos lleva a concluir que son distinguibles. Cruz v. Central Pasto Viejo, Inc,, 44 D.P.R. 367 (1933); F. Zayas, S. en C. v. Torres, 51 D.P.R. 796 (1937); Millán v. Caribe Motors Gorp., 83 D.P.R. 494 (1961); Vilariño Martínez v. Registrador, 89 D.P.R. 598 (1963); Ferré v. Registrador, 109 D.P.R. 148 (1979); Osorio v. Registrador, 113 D.P.R. 36 (1982); Rodríguez Mejías v. E.L.A., 122 D.P.R. 832 (1988).
A tono con lo aquí expresado, en su comentario al Art. 164 del Código Civil español, hoy Art. 166 (equivalente al Art. 169 nuestro, supra), Manresa señala que “[l]a aprobación judicial de una transacción, con fecha posterior a la misma, subsana la falta de autorización judicial previa. (Sentencia de 10 de abril de 1908 y Resolución de 28 de agosto de 1913)”. J.M. Manresa y Navarro, Comentarios al Código Civil español, 6ta ed. rev., Madrid, Ed. Reus, 1969, T. II, pág. 62.


(6) En este sentido, véanse los casos siguientes: Del Valle Ríos v. González, 94 D.P.R. 463, 467 (1967); Delgado v. Márchese, 44 D.P.R. 281, 295 (1932); Sucesión Rivera v. Hernández et al., 31 D.P.R. 813, 818-819 (1923).


(7) El Art. 1253, en su parte pertinente, dispone:
“La acción de nulidad sólo durará cuatro (4) años.
“Este tiempo empezará a correr:
“y cuando se refiera a los contratos celebrados por los menores o incapaci-tados, desde que salieren de tutela.” 31 L.P.R.A. see. 3512.


(8) El Art. 1254 del Código Civil dispone:
“Pueden ejercitar la acción de nulidad de los contratos los obligados principal o subsidiariamente en virtud de ellos. Las personas capaces no podrán, sin embargo, alegar la incapacidad de aquellos con quienes contrataron; ni los que causaron la intimidación o violencia, o emplearon el dolo o produjeron el error, podrán fundar su acción en estos vicios del contrato.” 31 L.P.R.A. see. 3513.


(9) En cuanto a las hipotecas, el Art. 182 de la Ley Hipotecaria y del Regis-tro de la Propiedad de 1979 (30 L.P.R.A. see. 2601) establece lo siguiente:
“Son hipotecas voluntarias las convenidas entre partes o impuestas por dis-posición del dueño de los bienes o derechos sobre que se constituyan y única-mente podrán ser establecidas por quienes tengan la libre disposición de dichos bienes o derechos o, en caso de no tenerla se hallen autorizados para ello con arreglo a las leyes.”


(10) El Art. 1604 del Código Civil colombiano preceptúa lo siguiente:
“Son absolutamente incapaces los dementes, los impúberes y sordomudos, que no pueden darse a entender por escrito.
“Sus actos no producen ni aun obligaciones naturales y no admiten caución.
“Inc. 30.-Modificado. Deer. 3820 de 1974, art. 60-Son también incapaces los menores adultos que no han obtenido habilitación de edad y los disipadores que se hallen bajo interdicción. Pero la incapacidad de estas personas no es abso-luta y sus actos pueden tener valor en ciertas circunstancias y bajo ciertos aspectos determinados por las leyes.
“Además de estas incapacidades hay otras particulares que consisten en la prohibición que la ley ha impuesto a ciertas personas para ejecutar ciertos actos.” Código Civil, 17ma ed., Bogotá, Ed. Temis, 1984, pág. 634.


(11) En su informe, el Procurador no nos indica que alguna de las partes se hubiese perjudicado ni contradice la aseveración hecha por el abogado-notario López Olmedo a esos efectos.